Name: Commission Regulation (EC) No 1400/2007 of 28 November 2007 amending Regulation (EC) No 474/2006 establishing the Community list of air carriers which are subject to an operating ban within the Community (Text with EEA relevance)
 Type: Regulation
 Subject Matter: international law;  air and space transport;  transport policy;  organisation of transport
 Date Published: nan

 29.11.2007 EN Official Journal of the European Union L 311/12 COMMISSION REGULATION (EC) No 1400/2007 of 28 November 2007 amending Regulation (EC) No 474/2006 establishing the Community list of air carriers which are subject to an operating ban within the Community (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 2111/2005 of the European Parliament and the Council of 14 December 2005 on the establishment of a Community list of air carriers subject to an operating ban within the Community and on informing air transport passengers of the identity of the operating air carrier, and repealing Article 9 of Directive 2004/36/EC (1), and in particular Article 4 thereof, Whereas: (1) Commission Regulation (EC) No 474/2006 (2) established the Community list of air carriers which are subject to an operating ban within the Community referred to in Chapter II of Regulation (EC) No 2111/2005. (2) In accordance with Article 4(3) of Regulation (EC) No 2111/2005, some Member States communicated to the Commission information that is relevant in the context of updating the Community list. Relevant information was also communicated by third countries. On this basis, the Community list should be updated. (3) The Commission informed all air carriers concerned either directly or, when this was not practicable, through the authorities responsible for their regulatory oversight, indicating the essential facts and considerations which would form the basis for a decision to impose on them an operating ban within the Community or to modify the conditions of an operating ban imposed on an air carrier which is included in the Community list. (4) Opportunity was given by the Commission to the air carriers concerned to consult the documents provided by Member States, to submit written comments and to make an oral presentation to the Commission within 10 working days and to the Air Safety Committee established by Council Regulation (EEC) No 3922/91 of 16 December 1991 on the harmonization of technical requirements and administrative procedures in the field of civil aviation (3). (5) The authorities with responsibility for regulatory oversight over the air carriers concerned have been consulted by the Commission as well as, in specific cases, by some Member States. (6) Regulation (EC) No 474/2006 should therefore be amended accordingly. (7) Following the analysis of documentation submitted by Blue Wing Airlines in relation to progress made in the implementation of its corrective action plan, and following the endorsement and positive assessment of this documentation by the competent authorities of Suriname, there is sufficient evidence to demonstrate that this carrier has completed successfully the corrective actions that are necessary to eliminate the deficiencies which led to its inclusion in the Community list. (8) On the basis of the common criteria, it is assessed that Blue Wing Airlines has taken all the required measures to conform to relevant safety standards and therefore may be withdrawn from Annex A. (9) Pakistan International Airlines submitted to the Commission documentation which confirms the corrective actions taken to rectify the safety deficiencies on the remaining aircraft of its fleet of type Airbus A-310 (registration marks: AP-BDZ, AP-BEB, AP-BGO, AP-BEQ, AP-BGS and AP-BGQ) and Boeing B-747-300 (registration marks: AP-BFW, AP-BFV, AP-BFY) which are still subject to operational restrictions. The competent authorities of Pakistan have endorsed those measures. (10) As a consequence, on the basis of the common criteria, it is assessed that the current regime of operational restrictions imposed on Pakistan International Airlines should end, and the carrier should be removed from Annex B. (11) The competent authorities of Pakistan have agreed that, before the resumption of operations to the Community of each individual aircraft concerned, and including the aircraft referred to in recital 8 of Commission Regulation (EC) No 787/2007 (4), they shall provide the authorities of the Member State of the airport of destination, as well as the Commission, with a safety inspection report of the aircraft which they have conducted no more than 72 hours before the aircraft is due to operate. On receipt of the report, the relevant Member State may, if necessary, take appropriate measures in accordance with Article 6 of Regulation (EC) No 2111/2005. On arrival, a complete SAFA ramp inspection of the aircraft should be carried out, and its report should be transmitted without delay to the Commission, which will forward it to the other Member States. Member States intend to verify systematically the effective compliance with relevant safety standards through the prioritisation of ramp inspections to be carried out on aircraft of this carrier. (12) Following the submission of a revised plan of corrective actions and supporting documentation by Mahan Air in relation to the implementation of this plan, and following the endorsement and positive assessment of those by the competent authorities of the Islamic Republic of Iran, there is sufficient evidence to demonstrate that the carrier is in the process of implementing corrective actions to eliminate the deficiencies which led to its inclusion in the Community list. (13) However, despite the implementation of corrective actions in the area of maintenance and engineering, there are verified major deficiencies regarding the continued airworthiness of certain aircraft operated into the Community which have led to the launch of a suspension procedure of the certificate of airworthiness of these aircraft, as well as verified evidence with regard to major deficiencies on requirements of maintenance. Furthermore, further adjustments to the corrective action plan in the area of operations have been considered necessary and requested accordingly (5). (14) On the basis of the common criteria, it is assessed that, at this stage, Mahan Air has not shown the ability to take all the required measures to conform to relevant safety standards and should therefore be retained in Annex A. The Commission takes note of the willingness of the competent authorities of the Islamic Republic of Iran to enhance the exercise of their oversight responsibilities with a view to improving safety and cooperate closely to that end with the Commission. (15) Following the submission of a revised plan of corrective actions and supporting documentation by Ukrainian Mediterranean Airlines in relation to the implementation of this plan, and following the endorsement and assessment of those by the competent authorities of the Ukraine, there is evidence to demonstrate that the carrier is in the process of implementing corrective actions to eliminate the deficiencies which led to its inclusion in the Community list. The competent authorities of the Ukraine have inspected the carrier and have issued a new Air Operator's Certificate with a 12 month validity period until 15 October 2008. Nevertheless, according to submissions of the competent authorities of the Ukraine dated 13 November 2007, the authorities remain concerned about an insufficient control by the air carrier's management over repeated deficiencies and the quality of flight preparation records. Furthermore, according to the competent authorities of the Ukraine, the frequency of such findings does not allow them to conclude on the solidity and sustainability of the improvements in the carrier despite the positive changes. Finally, the competent authorities of the Ukraine affirm that the carrier needs a lot of resources and much time for compliance with the appropriate standards. (16) On the basis of the common criteria, it is assessed that Ukrainian Mediterranean Airlines has not shown the ability to take all the required measures to conform to relevant safety standards and should therefore be retained in Annex A. (17) The Commission takes note of the commitment of the competent authorities of the Ukraine to enhance surveillance of this carrier with a view to accelerating the appropriate implementation of the corrective action plan. (18) Hewa Bora Airways has ceased operations into the Community for the last four months with the aircraft of type Boeing B767-266ER, cons. No 23 178, and with registration mark 9Q-CJD, with which it has been authorised to operate as provided for in Regulation (EC) No 235/2007. Instead, it has been operating into the Community under a wet lease agreement (ACMI) with a Belgian air carrier. (19) On the basis of this information, the Commission considers that there is no change in the status of the carrier and that the aircraft of type Boeing B767-266ER, cons. No 23 178 should remain included in Annex B. (20) The undertaking Cronos Airlines has informed the Commission that it has been granted an Air Operator's Certificate by the authorities of Equatorial Guinea. Since this new air carrier has been certified by the authorities of Equatorial Guinea which have shown a lack of ability to carry out adequate safety oversight, it should be included in Annex A. (21) The authorities of Equatorial Guinea have provided the Commission with updated information regarding the operations of the carriers certified by these authorities. In particular, these authorities have stated that Guinea Airways has ceased its operations. However, there is no evidence of withdrawal of the Air Operator's Certificate of that air carrier. Therefore, without such information, this carrier cannot be, at this stage, withdrawn from Annex A. (22) The authorities of the Kyrgyz Republic have provided the Commission with evidence of the withdrawal of the Air Operator's Certificates of World Wing Aviation on grounds of safety. Since this carrier certified in the Kyrgyz Republic has consequently ceased its activities, it should be withdrawn from Annex A. (23) Following the invitation of the Indonesian Directorate General for Civil Aviation (DGCA), a team of European experts conducted a fact-finding mission to Indonesia from 5 to 9 November 2007. Its report shows that already in 2007 the DGCA has started putting in place corrective actions meant to improve its ability to implement and enforce the relevant safety standards. The DGCA has informed that during 2007 it has begun with the restructuring of the DGCA and has granted increased powers to its inspectors. However, it also shows that the safety oversight functions on the carriers certified could not be fully executed during the first 10 months of 2007. As of beginning 2008, the DGCA intends to obtain additional human and financial resources in order to fulfil its obligations under the Chicago Convention. The Commission takes note of this progress, and strongly encourages the DGCA to implement all the corrective actions presented to the Commission. The Commission considers, however, that the current status of implementation of corrective actions by the DGCA of Indonesia does not allow, at this stage, the removal of the operating ban imposed on all carriers certified by this authority. (24) The authorities of Indonesia have provided the Commission with an updated list of air carriers holding an Air Operator's Certificate. At present, the air carriers certified in Indonesia are the following: Garuda Indonesia, Merpati Nusantara, Kartika Airlines, Mandala Airlines, Trigana Air Service (AOCs 121-006 and 135-005), Metro Batavia, Pelita Air Service (AOCs 121-008 and 135-001), Indonesia Air Asia, Lion Mentari Airlines, Wing Adabi Nusantara, Cardig Air, Riau Airlines, Trans Wisata Prima Aviation, Tri MG Intra Airlines (AOCs 121-018 and 135-037), Ekspres Transportasi Antar Benua (AOCs 121-019 and 135-032), Manunggal Air Service, Megantara Airlines, Sriwijaya Air, Adam Skyconnection Airlines, Travel Expres Airlines, Republic Expres Airlines, Airfast Indonesia, Travira Utama, Derazona Air Service, National Utility Helicopter, Deraya Air Taxi, Dirgantara Air Service, SMAC, Kura-Kura Aviation, Indonesia Air Transport, Gatari Air Service, Intan Angkasa Air Service, Air Pacific Utama, Transwisata Prima Aviation, Asco Nusa Air Transport, Pura Wisata Baruna, Panarbangan Angkasa Semesta, Asi Pujiastuti, Aviastar Mandiri, Dabi Air Nusantara, Balai Kalibrasi Fasilitas Penerbangan, Sampurna Air Nusantara, and Eastindo. The Community list should be updated accordingly and these carriers should be included in Annex A. (25) The competent authorities of Angola submitted to the Commission a new corrective action plan aimed at enhancing their capability to implement and enforce the relevant safety standards with respect to the carrier TAAG Angola Airlines, as well as addressing the safety concerns raised by ICAO during the 2004 ICAO USOAP audit. (26) The carrier TAAG Angola Airlines submitted to the Commission information on the corrective actions being implemented so as to address the root causes of the safety deficiencies identified during ramp inspections performed under the SAFA programme, and indicating the systemic nature of the said deficiencies. (27) The Commission acknowledges the effort made by the carrier towards achieving all the required measures to conform to relevant safety standards, as well as the strong disposition towards collaboration shown by both the carrier and the competent authorities of Angola. However, the Commission considers that a decision to withdraw TAAG Angola Airlines from the Community list is, at this stage, premature because there are still significant safety deficiencies which have to be addressed, as well as the recertification process of the carrier by the competent authorities. The Commission will undertake an on-site visit so as to verify the full implementation of the corrective actions which the carrier is still in the process of completing. (28) On 29 August 2007 the Albanian Civil Aviation Authority submitted a comprehensive recovery action plan to the Commission, committing itself to providing the Commission with regular update reports on the progress achieved in the implementation of the said plan. (29) The first update report, submitted by the Albanian Civil Aviation Authority on 5 November 2007, shows that the competent authorities of Albania have made progress in the implementation of the said action plan and that they intend to have completed its implementation by the end of 2008. Their commitment to improve their aviation safety oversight capabilities has been further corroborated by the report of the last assessment visit conducted in Albania from 22 to 26 October 2007 within the framework of the European Common Aviation Area (ECAA). (30) The Commission intends to keep monitoring the implementation of the corrective action plan through the agreed regular updates to be submitted by the Albanian Authorities. Member States intend to verify systematically the effective compliance with relevant safety standards through ramp inspections to be carried out on aircraft of these air carriers. (31) The Commission has reviewed the corrective action plan of the competent authorities of the Republic of Moldova which has been submitted on 3 September 2007 and it has taken note of the status of its implementation. The submitted action plan offers sustainable solutions for the present number of carriers certified in the Republic of Moldova. (32) The Commission considers therefore that, as long as the number of operators under regulatory oversight of the competent authorities of the Republic of Moldova is kept at present level, the measures taken by these authorities are sufficient to reinstate their capability to perform their surveillance responsibilities in accordance with the Chicago Convention. In order to ensure that these measures provide for a sustainable solution of the deficiencies previously identified, the Commission intends to keep monitoring the implementation of the corrective action plan. Member States intend to verify systematically the effective compliance with relevant safety standards through the prioritisation of ramp inspections to be carried out on aircraft of air carriers licensed by these authorities and to transmit the results of these inspections without delay to the Commission. (33) Following discussions between the competent authorities of the Russian Federation and the Commission and the submission of evidence of verification by the former of corrective actions implemented by air carriers which have been subject to operating restrictions since 23 June 2007, the competent authorities of the Russian Federation have decided on 26 November 2007 to modify the operating restrictions imposed previously by virtue of their decision of 23 June 2007. Accordingly, by this decision the full operating ban on the companies Kuban Airlines, Yakutia Airlines, Kavminvodyavia has been removed. (34) By virtue of the same decision, certain air carriers are authorised to operate into the Community only with specific equipment: these air carriers are the following: Krasnoyarsk Airlines: aircraft Boeing-737 (EI-DNH/DNS/DNT/CBQ/CLZ/CLW), Boeing-757 (EI-DUA/DUD/DUC/DUE), Boeing-767 (EI-DMP/DMH), Ã ¢u-214 (RA-65508), Ã ¢u-154M (RA-85720); Ural Airlines: aircraft Ã -320 (VP-BQY/BQZ), Ã ¢u-154M (RA-85807/85814/85833/85844); Gazpromavia: aircraft Falcon-900 (RA-09000/09001/09006/09008); Atlant-Soyuz: aircraft Boeing-737 (VP-BBL/BBM), Ã ¢u-154M (RA-85709/85740); UTAir: aircraft ATR-42 (VP-BCB/BCF/BPJ/BPK), Gulfstream IV (RA-10201/10202), Ã ¢u-154M (RA-85805/85808); Kavminvodyavia: aircraft Ã ¢u-204 (RA-64022/64016), Ã ¢u-154Ã  (RA-85715/85826/85746); Kuban Airlines: aircraft Yak-42 (RA-42386/42367/42375); Air Company Yakutia: aircraft Ã ¢u-154Ã  (RA-85700/85794) and Boeing-757-200 (VP-BFI); Airlines 400: aircraft Ã ¢u-204 (RA-64018/64020). (35) Furthermore, according to the above mentioned decision, the competent authorities of the Russian Federation have imposed operating restrictions on specific aircraft of Orenburg Airlines  aircraft Tu 154 (RA-85768) and B-737-400 (VP-BGQ), Air Company Tatarstan  aircraft Tu-154 (RA 85101 and RA-85109); Air Company Sibir  aircraft B-737-400 (VP-BTA) and Rossija  aircraft Tu-154 (RA-85753 and RA-85835). These aircraft are not allowed to operate into the Community. By virtue of the same decision, the competent authorities of the Russian Federation will present to the Commission by 20 February 2008 their assessment after verification of completion and efficacy of corrective actions which the carriers concerned have undertaken to have completed before that date. It is recalled that all Russian-built aircraft registered in the Russian Federation operating in commercial mode must be in compliance with requirement of Part II Chapter 3, Volume 1 of Annex 16 to the Chicago Convention. (36) The Commission takes note of the decision of the competent authorities of the Russian Federation, and in particular the fact that the measures referred to therein will not be modified until the safety deficiencies of the air carriers concerned have been resolved to the mutual satisfaction of both the competent authorities of the Russian Federation and the Commission and that any modifications to these measures can be adopted by the competent authorities of the Russian Federation only in coordination with the Commission. Also, it takes note of the fact that all Russian air carriers which operate international services, including into the Community, are informed, that any ramp inspection resulting in significant (category 2) and major (category 3) findings, if not duly rectified, will lead to the imposition of operating restrictions by the Russian authorities. Finally, the competent authorities of the Russian Federation, by virtue of their decision, have undertaken to submit to the Commission the results of inspections and audits of the air carriers carried out by these authorities. (37) The Commission takes note of these developments and intends to verify the evidence of corrective actions implemented by the air carriers concerned before the next update of Regulation (EC) No 474/2006. (38) In the meantime, Member States intend to verify systematically the effective compliance with relevant safety standards through the prioritisation of ramp inspections to be carried out on aircraft of these air carriers and to transmit the results of these inspections without delay to the Commission. The Commission should transmit these results on a monthly basis to the competent authorities of the Russian Federation. (39) As stated in Regulation (EC) No 787/2007, the competent authorities of Bulgaria informed the Commission of the revocation of the Air Operator's Certificate of the carriers Vega Airlines, Bright Aviation, Scorpion Air and Air Sofia, of the suspension of the Air Operator's Certificate of Air Scorpio and of the imposition of operating restrictions on the aircraft of the carrier Heli Air that were not equipped with the necessary obligatory safety equipment (EGPWS and TCAS) to perform safe flights within the Community. (40) The competent authorities of Bulgaria have submitted documentation to the Commission containing information about measures taken by these authorities after the adoption of the measures referred to in recitals 38 and 39 of Regulation (EC) No 787/2007. (41) Accordingly, these authorities have reported the removal from the Bulgarian register of all aircraft of type Antonov 12 of the air carriers Scorpion Air, Bright Aviation Services and Vega Airlines. The same measure has been taken with regard to the aircraft of the same type of Air Sofia with the exception of one aircraft whose Certificate of Airworthiness expired in July 2007 and which will be removed from the Bulgarian register on 30 January 2008. With regard to Air Scorpio, after the suspension of its Air Operator's Certificate, the undertaking is performing flight training and non commercial operations. (42) With regard to Heli Air, the competent authorities of Bulgaria informed that the carrier will be in a position to operate all aircraft on its fleet of type LET L-410 fully equipped with the necessary obligatory safety equipment (EGPWS and TCAS) and therefore able to ensure safe operation within the Community at the latest by 5 December 2007. (43) The Commission takes note of these measures and acknowledges the continued efforts made by the competent authorities of Bulgaria to improve the exercise of oversight responsibilities. The Commission supports the efforts of the competent authorities of Bulgaria to continue the exercise of oversight responsibilities. It shall continue to monitor this process with the assistance of EASA and the Member States. (44) No evidence of the full implementation of appropriate remedial actions by the other carriers included in the Community list updated on 11 September 2007 and by the authorities with responsibility for regulatory oversight of these air carriers has been communicated to the Commission so far in spite of specific requests submitted by the latter. Therefore, on the basis of the common criteria, it is assessed that these air carriers should continue to be subject to an operating ban (Annex A) or operating restrictions (Annex B), as the case may be. (45) The measures provided for in this Regulation are in accordance with the opinion of the Air Safety Committee, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 474/2006 is amended as follows: 1. Annex A is replaced by Annex A to this Regulation. 2. Annex B is replaced by Annex B to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 November 2007. For the Commission Jacques BARROT Vice-President (1) OJ L 344, 27.12.2005, p. 15. (2) OJ L 84, 23.3.2006, p. 14. Regulation as amended by Regulation (EC) No 1043/2007 (OJ L 239, 12.9.2007, p. 50). (3) OJ L 373, 31.12.1991, p. 4. Regulation as last amended by Regulation (EC) No 1900/2006 of the European Parliament and of the Council (OJ L 377, 27.12.2006, p. 177). (4) OJ L 175, 5.7.2007, p. 10. (5) Letter from the services of the Commission addressed to Mahan Air of 19 October 2007  also transmitted to CAO Iran on the same date. ANNEX A LIST OF AIR CARRIERS OF WHICH ALL OPERATIONS ARE SUBJECT TO A BAN WITHIN THE COMMUNITY (1) Name of the legal entity of the air carrier as indicated on its AOC (and its trading name, if different) Air Operator Certificate (AOC) Number or Operating Licence Number ICAO airline designation number State of the Operator AIR KORYO Unknown KOR Democratic People Republic of Korea (DPRK) AIR WEST CO. LTD 004/A AWZ Sudan ARIANA AFGHAN AIRLINES 009 AFG Afghanistan MAHAN AIR FS 105 IRM Islamic Republic of Iran SILVERBACK CARGO FREIGHTERS Unknown VRB Rwanda TAAG ANGOLA AIRLINES 001 DTA Angola UKRAINIAN MEDITERRANEAN AIRLINES 164 UKM Ukraine VOLARE AVIATION ENTREPRISE 143 VRE Ukraine All air carriers certified by the authorities with responsibility for regulatory oversight of Democratic Republic of Congo (RDC), including,  Democratic Republic of Congo (RDC) AFRICA ONE 409/CAB/MIN/TC/0114/2006 CFR Democratic Republic of Congo (RDC) AFRICAN AIR SERVICES COMMUTER SPRL 409/CAB/MIN/TC/0005/2007 Unknown Democratic Republic of Congo (RDC) AIGLE AVIATION 409/CAB/MIN/TC/0042/2006 Unknown Democratic Republic of Congo (RDC) AIR BENI 409/CAB/MIN/TC/0019/2005 Unknown Democratic Republic of Congo (RDC) AIR BOYOMA 409/CAB/MIN/TC/0049/2006 Unknown Democratic Republic of Congo (RDC) AIR INFINI 409/CAB/MIN/TC/006/2006 Unknown Democratic Republic of Congo (RDC) AIR KASAI 409/CAB/MIN/TC/0118/2006 Unknown Democratic Republic of Congo (RDC) AIR NAVETTE 409/CAB/MIN/TC/015/2005 Unknown Democratic Republic of Congo (RDC) AIR TROPIQUES S.P.R.L. 409/CAB/MIN/TC/0107/2006 Unknown Democratic Republic of Congo (RDC) BEL GLOB AIRLINES 409/CAB/MIN/TC/0073/2006 Unknown Democratic Republic of Congo (RDC) BLUE AIRLINES 409/CAB/MIN/TC/0109/2006 BUL Democratic Republic of Congo (RDC) BRAVO AIR CONGO 409/CAB/MIN/TC/0090/2006 Unknown Democratic Republic of Congo (RDC) BUSINESS AVIATION S.P.R.L. 409/CAB/MIN/TC/0117/2006 Unknown Democratic Republic of Congo (RDC) BUTEMBO AIRLINES 409/CAB/MIN/TC/0056/2006 Unknown Democratic Republic of Congo (RDC) CARGO BULL AVIATION 409/CAB/MIN/TC/0106/2006 Unknown Democratic Republic of Congo (RDC) CETRACA AVIATION SERVICE 409/CAB/MIN/TC/037/2005 CER Democratic Republic of Congo (RDC) CHC STELLAVIA 409/CAB/MIN/TC/0050/2006 Unknown Democratic Republic of Congo (RDC) COMAIR 409/CAB/MIN/TC/0057/2006 Unknown Democratic Republic of Congo (RDC) COMPAGNIE AFRICAINE DAVIATION (CAA) 409/CAB/MIN/TC/0111/2006 Unknown Democratic Republic of Congo (RDC) DOREN AIR CONGO 409/CAB/MIN/TC/0054/2006 Unknown Democratic Republic of Congo (RDC) EL SAM AIRLIFT 409/CAB/MIN/TC/0002/2007 Unknown Democratic Republic of Congo (RDC) ESPACE AVIATION SERVICE 409/CAB/MIN/TC/0003/2007 Unknown Democratic Republic of Congo (RDC) FILAIR 409/CAB/MIN/TC/0008/2007 Unknown Democratic Republic of Congo (RDC) FREE AIRLINES 409/CAB/MIN/TC/0047/2006 Unknown Democratic Republic of Congo (RDC) GALAXY INCORPORATION 409/CAB/MIN/TC/0078/2006 Unknown Democratic Republic of Congo (RDC) GOMA EXPRESS 409/CAB/MIN/TC/0051/2006 Unknown Democratic Republic of Congo (RDC) GOMAIR 409/CAB/MIN/TC/0023/2005 Unknown Democratic Republic of Congo (RDC) GREAT LAKE BUSINESS COMPANY 409/CAB/MIN/TC/0048/2006 Unknown Democratic Republic of Congo (RDC) I.T.A.B.  INTERNATIONAL TRANS AIR BUSINESS 409/CAB/MIN/TC/0022/2005 Unknown Democratic Republic of Congo (RDC) KATANGA AIRWAYS 409/CAB/MIN/TC/0088/2006 Unknown Democratic Republic of Congo (RDC) KIVU AIR 409/CAB/MIN/TC/0044/2006 Unknown Democratic Republic of Congo (RDC) LIGNES AÃ RIENNES CONGOLAISES Ministerial signature (ordonnance 78/205) LCG Democratic Republic of Congo (RDC) MALU AVIATION 409/CAB/MIN/TC/0113/2006 Unknown Democratic Republic of Congo (RDC) MALILA AIRLIFT 409/CAB/MIN/TC/0112/2006 MLC Democratic Republic of Congo (RDC) MANGO AIRLINES 409/CAB/MIN/TC/0007/2007 Unknown Democratic Republic of Congo (RDC) PIVA AIRLINES 409/CAB/MIN/TC/0001/2007 Unknown Democratic Republic of Congo (RDC) RWAKABIKA BUSHI EXPRESS 409/CAB/MIN/TC/0052/2006 Unknown Democratic Republic of Congo (RDC) SAFARI LOGISTICS SPRL 409/CAB/MIN/TC/0076/2006 Unknown Democratic Republic of Congo (RDC) SAFE AIR COMPANY 409/CAB/MIN/TC/0004/2007 Unknown Democratic Republic of Congo (RDC) SERVICES AIR 409/CAB/MIN/TC/0115/2006 Unknown Democratic Republic of Congo (RDC) SUN AIR SERVICES 409/CAB/MIN/TC/0077/2006 Unknown Democratic Republic of Congo (RDC) TEMBO AIR SERVICES 409/CAB/MIN/TC/0089/2006 Unknown Democratic Republic of Congo (RDC) THOM'S AIRWAYS 409/CAB/MIN/TC/0009/2007 Unknown Democratic Republic of Congo (RDC) TMK AIR COMMUTER 409/CAB/MIN/TC/020/2005 Unknown Democratic Republic of Congo (RDC) TRACEP CONGO 409/CAB/MIN/TC/0055/2006 Unknown Democratic Republic of Congo (RDC) TRANS AIR CARGO SERVICE 409/CAB/MIN/TC/0110/2006 Unknown Democratic Republic of Congo (RDC) TRANSPORTS AERIENS CONGOLAIS (TRACO) 409/CAB/MIN/TC/0105/2006 Unknown Democratic Republic of Congo (RDC) VIRUNGA AIR CHARTER 409/CAB/MIN/TC/018/2005 Unknown Democratic Republic of Congo (RDC) WIMBI DIRA AIRWAYS 409/CAB/MIN/TC/0116/2006 WDA Democratic Republic of Congo (RDC) ZAABU INTERNATIONAL 409/CAB/MIN/TC/0046/2006 Unknown Democratic Republic of Congo (RDC) All air carriers certified by the authorities with responsibility for regulatory oversight of Equatorial Guinea, including, Equatorial Guinea CRONOS AIRLINES Unknown Unknown Equatorial Guinea EUROGUINEANA DE AVIACION Y TRANSPORTES 2006/001/MTTCT/DGAC/SOPS EUG Equatorial Guinea GENERAL WORK AVIACION 002/ANAC n/a Equatorial Guinea GETRA  GUINEA ECUATORIAL DE TRANSPORTES AEREOS 739 GET Equatorial Guinea GUINEA AIRWAYS 738 n/a Equatorial Guinea UTAGE  UNION DE TRANSPORT AEREO DE GUINEA ECUATORIAL 737 UTG Equatorial Guinea All air carriers certified by the authorities with responsibility for regulatory oversight of Indonesia, including, Indonesia ADAM SKY CONNECTION AIRLINES 121-036 DHI Indonesia AIR PACIFIC UTAMA 135-020 Unknown Indonesia AIRFAST INDONESIA 135-002 AFE Indonesia ASCO NUSA AIR TRANSPORT 135-022 Unknown Indonesia ASI PUDJIASTUTI 135-028 Unknown Indonesia AVIASTAR MANDIRI 135-029 Unknown Indonesia BALAI KALIBRASI FASITAS PENERBANGAN 135-031 Unknown Indonesia CARDIG AIR 121-013 Unknown Indonesia DABI AIR NUSANTARA 135-030 Unknown Indonesia DERAYA AIR TAXI 135-013 DRY Indonesia DERAZONA AIR SERVICE 135-010 Unknown Indonesia DIRGANTARA AIR SERVICE 135-014 DIR Indonesia EASTINDO 135-038 Unknown Indonesia EKSPRES TRANSPORTASI ANTAR BENUA 121-019 Unknown Indonesia EKSPRES TRANSPORTASI ANTAR BENUA 135-032 Unknown Indonesia GARUDA INDONESIA 121-001 GIA Indonesia GATARI AIR SERVICE 135-018 GHS Indonesia INDONESIA AIR ASIA 121-009 AWQ Indonesia INDONESIA AIR TRANSPORT 135-017 IDA Indonesia INTAN ANGKASA AIR SERVICE 135-019 Unknown Indonesia KARTIKA AIRLINES 121-003 KAE Indonesia KURA-KURA AVIATION 135-016 Unknown Indonesia LION MENTARI ARILINES 121-010 LNI Indonesia MANDALA AIRLINES 121-005 MDL Indonesia MANUNGGAL AIR SERVICE 121-020 Unknown Indonesia MEGANTARA AIRLINES 121-025 Unknown Indonesia MERPATI NUSANTARA 121-002 MNA Indonesia METRO BATAVIA 121-007 BTV Indonesia NATIONAL UTILITY HELICOPTER 135-011 Unknown Indonesia PELITA AIR SERVICE 121-008 PAS Indonesia PELITA AIR SERVICE 135-001 PAS Indonesia PENERBANGAN ANGKASA SEMESTA 135-026 Unknown Indonesia PURA WISATA BARUNA 135-025 Unknown Indonesia REPUBLIC EXPRES AIRLINES 121-040 RPH Indonesia RIAU AIRLINES 121-016 RIU Indonesia SAMPURNA AIR NUSANTARA 135-036 Unknown Indonesia SMAC 135-015 SMC Indonesia SRIWIJAYA AIR 121-035 SJY Indonesia TRANS WISATA PRIMA AVIATION 121-017 Unknown Indonesia TRANSWISATA PRIMA AVIATION 135-021 Unknown Indonesia TRAVEL EXPRES AIRLINES 121-038 XAR Indonesia TRAVIRA UTAMA 135-009 Unknown Indonesia TRI MG INTRA AIRLINES 121-018 TMG Indonesia TRI MG INTRA AIRLINES 135-037 TMG Indonesia TRIGANA AIR SERVICE 121-006 TGN Indonesia TRIGANA AIR SERVICE 135-005 TGN Indonesia WING ABADI NUSANTARA 121-012 WON Indonesia All air carriers certified by the authorities with responsibility for regulatory oversight of the Kyrgyz Republic, including,  Kyrgyz Republic AIR CENTRAL ASIA 34 AAT Kyrgyz Republic AIR MANAS 17 MBB Kyrgyz Republic ASIA ALPHA AIRWAYS 32 SAL Kyrgyz Republic AVIA TRAFFIC COMPANY 23 AVJ Kyrgyz Republic BISTAIR-FEZ BISHKEK 08 BSC Kyrgyz Republic BOTIR AVIA 10 BTR Kyrgyz Republic CLICK AIRWAYS 11 CGK Kyrgyz Republic DAMES 20 DAM Kyrgyz Republic EASTOK AVIA 15 Unknown Kyrgyz Republic ESEN AIR 2 ESD Kyrgyz Republic GALAXY AIR 12 GAL Kyrgyz Republic GOLDEN RULE AIRLINES 22 GRS Kyrgyz Republic INTAL AVIA 27 INL Kyrgyz Republic ITEK AIR 04 IKA Kyrgyz Republic KYRGYZ TRANS AVIA 31 KTC Kyrgyz Republic KYRGYZSTAN 03 LYN Kyrgyz Republic KYRGYZSTAN AIRLINES 01 KGA Kyrgyz Republic MAX AVIA 33 MAI Kyrgyz Republic OHS AVIA 09 OSH Kyrgyz Republic S GROUP AVIATION 6 Unknown Kyrgyz Republic SKY GATE INTERNATIONAL AVIATION 14 SGD Kyrgyz Republic SKY WAY AIR 21 SAB Kyrgyz Republic TENIR AIRLINES 26 TEB Kyrgyz Republic TRAST AERO 05 TSJ Kyrgyz Republic All air carriers certified by the authorities with responsibility for regulatory oversight of Liberia   Liberia All air carriers certified by the authorities with responsibility for regulatory oversight of Sierra Leone, including,   Sierra Leone AIR RUM, LTD Unknown RUM Sierra Leone BELLVIEW AIRLINES (S/L) LTD Unknown BVU Sierra Leone DESTINY AIR SERVICES, LTD Unknown DTY Sierra Leone HEAVYLIFT CARGO Unknown Unknown Sierra Leone ORANGE AIR SIERRA LEONE LTD Unknown ORJ Sierra Leone PARAMOUNT AIRLINES, LTD Unknown PRR Sierra Leone SEVEN FOUR EIGHT AIR SERVICES LTD Unknown SVT Sierra Leone TEEBAH AIRWAYS Unknown Unknown Sierra Leone All air carriers certified by the authorities with responsibility for regulatory oversight of Swaziland, including,   Swaziland AERO AFRICA (PTY) LTD Unknown RFC Swaziland JET AFRICA SWAZILAND Unknown OSW Swaziland ROYAL SWAZI NATIONAL AIRWAYS CORPORATION Unknown RSN Swaziland SCAN AIR CHARTER, LTD Unknown Unknown Swaziland SWAZI EXPRESS AIRWAYS Unknown SWX Swaziland SWAZILAND AIRLINK Unknown SZL Swaziland (1) Air carriers listed in Annex A could be permitted to exercise traffic rights by using wet-leased aircraft of an air carrier which is not subject to an operating ban, provided that the relevant safety standards are complied with. ANNEX B LIST OF AIR CARRIERS OF WHICH OPERATIONS ARE SUBJECT TO OPERATIONAL RESTRICTIONS WITHIN THE COMMUNITY (1) Name of the legal entity of the air carrier as indicated on its AOC (and its trading name, if different) Air Operator Certificate (AOC) Number ICAO airline designation number State of the Operator Aircraft type Registration mark(s) and, when available, construction serial number(s) State of registry AIR BANGLADESH 17 BGD Bangladesh B747-269B S2-ADT Bangladesh AIR SERVICE COMORES 06-819/TA-15/DGACM KMD Comoros All fleet with the exception of: LET 410 UVP All fleet with the exception of: D6-CAM (851336) Comoros HEWA BORA AIRWAYS (HBA) 409/CAB/MIN/TC/0108/2006 ALX Democratic Republic of Congo (RDC) All fleet with the exception of: B767-266 ER All fleet with the exception of: 9Q-CJD (cons. No 23 178) Democratic Republic of Congo (RDC) (1) Air carriers listed in Annex B could be permitted to exercise traffic rights by using wet-leased aircraft of an air carrier which is not subject to an operating ban, provided that the relevant safety standards are complied with.